Name: Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP
 Type: Decision
 Subject Matter: international affairs;  maritime and inland waterway transport;  international law;  Africa;  air and space transport;  criminal law;  civil law;  international trade
 Date Published: 2015-08-01

 1.8.2015 EN Official Journal of the European Union L 206/34 COUNCIL DECISION (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 February 2011, the United Nations Security Council adopted Resolution (UNSCR) 1970 (2011) in view of its grave concern over the situation in Libya and introducing restrictive measures against Libya. The Security Council has since adopted a number of other Resolutions on Libya that have extended or amended the UN's restrictive measures against Libya, including in particular UNSCR 2174 (2014) and UNSCR 2213 (2015) in connection with the Security Council's commitment to the sovereignty, independence, territorial integrity and national unity of Libya. (2) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (1), taking into account UNSCR 1970 (2011) and imposing additional restrictive measures in view of the seriousness of the situation in Libya. (3) On 26 May 2015, the Council adopted Decision (CFSP) 2015/818 (2) amending Decision 2011/137/CFSP taking into consideration the threat that continues to be posed to the peace, stability or security of Libya and the successful completion of its political transition, inter alia through the exacerbation of current divisions by persons and entities identified as having been involved in the repressive policies of the former regime of Muammar Qadhafi in Libya, or otherwise formerly associated with that regime, and given that most of those persons or entities have not been held accountable for their actions. That Decision also took into consideration the threat posed by persons and entities owning or controlling Libyan State funds misappropriated during the former regime of Muammar Qadhafi in Libya which could be used to threaten the peace, stability or security of Libya, or to obstruct or undermine the successful completion of its political transition. (4) In accordance with Decision 2011/137/CFSP, the Council has carried out a complete review of the lists of persons and entities set out in Annexes II and IV to that Decision. (5) The reasons for listing in relation to a number of persons and entities on the list of persons and entities set out in Annexes II and IV to Decision 2011/137/CFSP should be amended. (6) For the sake of clarity, the restrictive measures imposed by Decision 2011/137/CFSP as amended and implemented by a number of subsequent Decisions, should be consolidated into a new legal instrument. (7) Decision 2011/137/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: CHAPTER I EXPORT AND IMPORT RESTRICTIONS Article 1 1. The direct or indirect supply, sale or transfer of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to Libya by nationals of Member States or from or through the territories of Member States or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance, training or other assistance, including the provision of armed mercenary personnel, related to military activities or to the provision, maintenance and use of items referred to in paragraph 1, to any natural or legal person, entity or body in, or for use in, Libya; (b) provide, directly or indirectly, financial assistance related to military activities or to the provision, maintenance and use of items referred to in paragraph 1, to any natural or legal person, entity or body in, or for use in, Libya; (c) participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b). Article 2 1. Article 1 shall not apply to: (a) the supply, sale or transfer of non-lethal military equipment intended solely for humanitarian or protective use, as well as the provision of related technical assistance or training. (b) the supply, sale or transfer of protective clothing, including flak jackets and military helmets, temporarily exported to Libya by UN personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. (c) the supply, sale or transfer of non-lethal military equipment intended solely for security or disarmament assistance to the Libyan government, as well as the provision of related technical assistance, training or financial assistance. 2. Article 1 shall not apply to: (a) the supply, sale or transfer of arms and related materiel, as well as the provision of related technical assistance, training or financial assistance, including the provision of personnel; (b) the supply, sale or transfer of arms and related materiel, intended solely for security or disarmament assistance to the Libyan government, as well as the provision of related technical assistance, training or financial assistance, as approved in advance by the Committee established pursuant to paragraph 24 of UNSCR 1970 (2011) (the Committee). 3. Article 1 shall not apply to the supply, sale or transfer of small arms, light weapons and related materiel, temporarily exported to Libya for the sole use of UN personnel, representatives of the media and humanitarian and development workers and associated personnel, notified to the Committee in advance and in the absence of a negative decision by the Committee within five working days of such a notification. 4. Article 1 shall not apply to the supply, sale or transfer of equipment which might be used for internal repression, intended solely for humanitarian or protective use, as well as the provision of related technical assistance, training or financial assistance. Article 3 The procurement by nationals of Member States, either using their flag vessels or aircraft, of the items referred to in Article 1(1) from Libya shall be prohibited, whether or not originating in the territory of Libya. CHAPTER II TRANSPORT SECTOR Article 4 1. Member States shall inspect in their territory, including their seaports and airports, in accordance with their national authorities and legislation and consistent with international law, in particular the law of the sea and relevant international civil aviation agreements, vessels and aircraft bound to or from Libya, if they have information that provides reasonable grounds to believe that the cargo of such vessels and aircraft contains items the supply, sale, transfer or export of which is prohibited under Article 1. 2. Member States shall, upon discovery, seize and dispose of (such as through destruction, rendering inoperable, storage or transferring to a State other than the originating or destination States for disposal) items whose supply, sale, transfer or export is prohibited under Article 1. 3. Member States shall cooperate, in accordance with their national legislation, with inspections and disposals undertaken pursuant to paragraphs 1 and 2. 4. Aircrafts and vessels transporting cargo to and from Libya shall be subject to the requirement of additional pre-arrival or pre-departure information for all goods brought into or out of a Member State. Article 5 Member States shall deny permission to any aircraft to take off from, land in or overfly their territory, if they have information that provides reasonable grounds to believe that the aircraft contains items the supply, sale, transfer, or export of which is prohibited under this Decision, including the provision of armed mercenary personnel, except in the case of an emergency landing. Article 6 1. Member States may, in accordance with paragraphs 5 to 9 of UNSCR 2146 (2014), inspect on the high seas designated vessels, using all measures commensurate to the specific circumstances, in full compliance with international humanitarian law and international human rights law, as may be applicable, carry out such inspections and direct the vessel to take appropriate actions to return the crude oil, with the consent of and in coordination with the Government of Libya, to Libya. 2. Member States should, before undertaking an inspection as referred to in paragraph 1, first seek the consent of the vessel's flag State. 3. Member States undertaking an inspection as referred to in paragraph 1 shall submit promptly a report on the inspection to the Committee containing relevant details, including efforts made to seek the consent of the vessel's flag State. 4. Member States undertaking inspections as referred to in paragraph 1 shall ensure that such inspections are carried out by warships and ships owned or operated by a State and used only on government non-commercial service. 5. Paragraph 1 shall not affect the rights, obligations or responsibilities of Member States under international law, including rights or obligations under the United Nations Convention on the Law of the Sea, including the general principle of exclusive jurisdiction of a flag State over its vessels on the high seas, with respect to non-designated vessels and in any other situation than the one referred to in that paragraph. 6. Annex V to this Decision includes the vessels referred to in paragraph 1 designated by the Committee in accordance with paragraph 11 of UNSCR 2146 (2014). Article 7 1. A Member State that is a flag State of a designated vessel shall, if the designation by the Committee has so specified, direct the vessel not to load, transport, or discharge crude oil illicitly exported from Libya aboard the vessel, in the absence of direction from the Government of Libya focal point, as referred to in paragraph 3 of UNSCR 2146 (2014). 2. Member States shall, if the designation by the Committee has so specified, deny entry into their ports of designated vessels, unless such entry is required for the purpose of an inspection, in the case of an emergency, or in the case of return to Libya. 3. The provision by nationals of Member States or from the territories of Member States of bunkering services, such as provision of fuel or supplies, or other servicing of vessels, to designated vessels shall, if the designation by the Committee has so specified, be prohibited. 4. Paragraph 3 shall not apply where the competent authority in the relevant Member State determines that the provision of such services is necessary for humanitarian purposes, or that the vessel returns to Libya. The Member State concerned shall notify the Committee of any such authorisation. 5. Financial transactions by nationals of Member States or entities under their jurisdiction or from the territories of Member States with respect to crude oil illicitly exported from Libya aboard designated vessels, shall, if the designation by the Committee has so specified, be prohibited. 6. Annex V includes the vessels referred to in paragraphs 1, 2, 3 and 5 of this Article designated by the Committee in accordance with paragraph 11 of UNSCR 2146 (2014). CHAPTER III RESTRICTIONS ON ADMISSION Article 8 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of persons designated and subjected to travel restrictions by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraph 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014) and paragraph 11 of UNSCR 2213 (2015), as listed in Annex I. 2. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of persons: (a) involved in or complicit in ordering, controlling, or otherwise directing, the commission of serious human rights abuses against persons in Libya, including by being involved or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities, or persons acting for or on their behalf or at their direction; (b) identified as having been involved in the repressive policies of the former regime of Muammar Qadhafi in Libya, or otherwise formerly associated with that regime, and who pose a continued risk to the peace, stability or security of Libya, or the successful completion of its political transition; (c) engaged in or providing support for acts that threaten the peace, stability or security of Libya, or obstructing or undermining the successful completion of its political transition, including by: (i) planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Libya; (ii) attacks against any air, land, or sea port in Libya, or against a Libyan State institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; (iv) threatening or coercing Libyan State financial institutions and the Libyan National Oil Company, or engaging in any action that may lead to or result in the misappropriation of Libyan State funds; (v) violating, or assisting in the evasion of, the provisions of the arms embargo in Libya established in UNSCR 1970 (2011) and Article 1 of this Decision; (vi) acting for or on behalf of or at the direction of listed persons or entities; (d) that own or control Libyan State funds misappropriated during the former regime of Muammar Qadhafi in Libya which could be used to threaten the peace, stability or security of Libya, or to obstruct or undermine the successful completion of its political transition, as listed in Annex II to this Decision. 3. Paragraphs 1 and 2 shall not oblige a Member State to refuse its own nationals entry into its territory. 4. Paragraph 1 shall not apply where the Committee determines that: (a) travel is justified on the grounds of humanitarian need, including religious obligation; or (b) an exemption would further the objectives of peace and national reconciliation in Libya and stability in the region. 5. Paragraph 1 shall not apply where: (a) entry or transit is necessary for the fulfilment of a judicial process; or (b) a Member State determines on a case-by-case basis that such entry or transit is required to advance peace and stability in Libya and the Member State subsequently notifies the Committee within 48 hours after making such a determination. 6. Paragraph 2 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country to an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the UN; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran Pact) concluded by the Holy See (Vatican City State) and Italy. 7. Paragraph 6 shall be considered as applying also in cases where a Member State is host country to the Organization for Security and Co-operation in Europe (OSCE). 8. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraph 6 or 7. 9. Member States may grant exemptions from the measures imposed under paragraph 2 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted or hosted by the Union, or hosted by a Member State holding the Chairmanship-in-office of the OSCE, where political dialogue is conducted that directly promotes democracy, human rights and the rule of law in Libya. 10. A Member State wishing to grant exemptions referred to in paragraph 9 shall so notify the Council in writing. The exemption shall be deemed to be granted unless one or more Council members raise an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more Council members raise an objection, the Council, acting by qualified majority, may decide to grant the proposed exemption. 11. Where, pursuant to paragraphs 6, 7, and 9, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I or II, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. CHAPTER IV FREEZING OF FUNDS AND ECONOMIC RESOURCES Article 9 1. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by persons and entities designated and subjected to an asset freeze by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraphs 19 and 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014) and paragraph 11 of UNSCR 2213 (2015), as listed in Annex III, shall be frozen. 2. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by persons and entities: (a) involved in or complicit in ordering, controlling, or otherwise directing, the commission of serious human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities, or by the Libyan authorities, or by persons and entities that have violated or have assisted in violating the provisions of UNSCR 1970 (2011) or of this Decision, or by persons or entities acting for or on their behalf or at their direction, or by entities owned or controlled by them or by persons and entities listed in Annex III to this Decision; (b) identified as having been involved in the repressive policies of the former regime of Muammar Qadhafi in Libya, or otherwise formerly associated with that regime, and who pose a continued risk to the peace, stability or security of Libya, or the successful completion of its political transition; (c) engaged in or providing support for acts that threaten the peace, stability or security of Libya, or obstructing or undermining the successful completion of its political transition, including by: (i) planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Libya; (ii) attacks against any air, land, or sea port in Libya, or against a Libyan State institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; (iv) threatening or coercing Libyan State financial institutions and the Libyan National Oil Company, or engaging in any action that may lead to or result in the misappropriation of Libyan State funds; (v) violating, or assisting in the evasion of, the provisions of the arms embargo in Libya established in UNSCR 1970 (2011) and Article 1 of this Decision; (vi) acting for or on behalf of or at the direction of listed persons or entities; (d) that own or control Libyan State funds misappropriated during the former regime of Muammar Qadhafi in Libya which could be used to threaten the peace, stability or security of Libya, or to obstruct or undermine the successful completion of its political transition, as listed in Annex IV, shall be frozen. 3. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by the entities listed in Annex VI that are frozen as of 16 September 2011, shall remain frozen. 4. No funds, other financial assets or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons or entities referred to in paragraphs 1 and 2. 5. The prohibition on making funds, financial assets or economic resources available to persons or entities referred to in paragraph 2, in so far as it applies to port authorities, shall not prevent the execution, until 15 July 2011, of contracts concluded before 7 June 2011, with the exception of contracts relating to oil, gas and refined products. 6. Exemptions may be made for funds, financial assets and economic resources which are: (a) necessary for basic expenses, including payment for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment for reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services in accordance with national laws; or (c) intended exclusively for payment for fees or service charges, in accordance with national laws, for routine holding or maintenance of frozen funds, other financial assistance and economic resources, after notification by the Member State concerned to the Committee, where appropriate, of the intention to authorise access to such funds, other financial assets or economic resources and in the absence of a negative decision by the Committee within five working days of such notification. 7. Exemptions may also be made for funds and economic resources which are: (a) necessary for extraordinary expenses, after notification by the Member State concerned to the Committee, where appropriate, and approval by the Committee; or (b) the subject of a judicial, administrative or arbitral lien or judgement, in which case the funds, other financial assets and economic resources may be used to satisfy that lien or judgement provided that the lien or judgement was entered before the date of adoption of UNSCR 1970 (2011), and is not for the benefit of a person or entity referred to in paragraph 1 or 2 of this Article, after notification by the Member State concerned to the Committee, where appropriate. 8. With regard to persons and entities listed in Annex IV, exemptions may also be made for funds and economic resources which are necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, the provision of electricity, humanitarian workers and related assistance, or evacuating foreign nationals from Libya. 9. With regard to entities referred to in paragraph 3, exemptions may also be made for funds, financial assets and economic resources provided that: (a) the Member State concerned has provided notice to the Committee of its intent to authorise access to funds, other financial assets, or economic resources, for one or more of the following purposes and in the absence of a negative decision by the Committee within five working days of such a notification: (i) humanitarian needs; (ii) fuel, electricity and water for strictly civilian uses; (iii) resuming Libyan production and sale of hydrocarbons; (iv) establishing, operating, or strengthening institutions of civilian government and civilian public infrastructure; or (v) facilitating the resumption of banking sector operations, including to support or facilitate international trade with Libya; (b) the Member State concerned has notified the Committee that those funds, other financial assets or economic resources are not to be made available to or for the benefit of the persons referred to in paragraphs 1, 2 and 3; (c) the Member State concerned has consulted in advance the Libyan authorities about the use of such funds, other financial assets, or economic resources; and (d) the Member State concerned has shared with the Libyan authorities the notification submitted pursuant to this paragraph and the Libyan authorities have not objected within five working days to the release of such funds, other financial assets, or economic resources. 10. Paragraphs 1 and 2 shall not prevent a designated person or entity from making payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1 or 2 and after notification by the relevant Member State to the Committee, where appropriate, of the intention to make or receive such payments or to authorise the unfreezing of funds, other financial assets or economic resources for this purpose, 10 working days prior to such authorisation. 11. Paragraph 3 shall not prevent an entity referred to therein from making payment due under a contract entered into before the listing of such an entity under this Decision, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraphs 1, 2 and 3, and after notification by the relevant Member State to the Committee of the intention to make or receive such payments or to authorise the unfreezing of funds or other financial assets or economic resources for this purpose, 10 working days prior to such authorisation. 12. With regard to persons and entities listed in Annex IV, and by way of derogation from paragraph 2, the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources provided the following conditions are met: (a) the funds or economic resources are the subject of an arbitral decision rendered prior to the date on which the natural or legal person, entity or body referred to in paragraph 2 was listed in Annex IV or of a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a natural or legal person, entity or body listed in Annex III, IV or VI; and (d) recognising the decision is not contrary to public policy in the Member State concerned. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 13. Paragraph 4 shall not apply to the addition to frozen accounts of: (a) interest or other earnings due on those accounts; (b) payments due under contracts, agreements or obligations that arose before the date on which those accounts became subject to restrictive measures; or (c) payments due under judicial, administrative or arbitral decisions rendered in the Union or enforceable in the Member State concerned, with regard to persons and entities listed in Annex IV; provided that any such interest, other earnings and payments continue to be subject to paragraph 1 or 2. CHAPTER V OTHER RESTRICTIVE MEASURES Article 10 Member States shall require their nationals, persons subject to their jurisdiction and firms incorporated in their territories or subject to their jurisdiction to exercise vigilance when doing business with entities incorporated in Libya or subject to Libya's jurisdiction, and any individuals and entities acting on their behalf or at their direction, and entities owned or controlled by them, with a view to preventing business that could contribute to violence and the use of force against civilians. CHAPTER VI GENERAL AND FINAL PROVISIONS Article 11 No claims, including for compensation or any other claim of this kind, such as a claim of set-off or a claim under a guarantee, in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures decided upon pursuant to UNSCR 1970 (2011), including measures of the Union or any Member State in accordance with, as required by or in any connection with, the implementation of the relevant decisions of the Security Council or measures covered by this Decision, shall be granted to the designated persons or entities listed in Annex I, II, III or IV, or any other person or entity in Libya, including the Government of Libya, or any person or entity claiming through or for the benefit of any such person or entity. Article 12 1. The Council shall implement modifications to Annexes I, III, V and VI on the basis of the determinations made by the Security Council or by the Committee. 2. The Council, acting on a proposal from Member States or from the High Representative of the Union for Foreign Affairs and Security Policy, shall establish the lists in Annexes II and IV and adopt modifications thereto. Article 13 1. Where the Security Council or the Committee lists a person or entity, the Council shall include such person or entity in Annex I or III. 2. Where the Council decides to subject a person or entity to the measures referred to in Articles 8(2) and 9(2), it shall amend Annexes II and IV accordingly. 3. The Council shall communicate its decision to the person or entity referred to in paragraphs 1 and 2, including the grounds for listing, either directly, if the address is known, or through the publication of a notice, providing such person or entity an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity accordingly. Article 14 Where the Committee designates a vessel as referred to in Article 6(1) and Article 7(1), (2), (3) and (5), the Council shall include such vessel in Annex V. Article 15 1. Annexes I, II, III, IV and VI shall include the grounds for listing of listed persons and entities concerned, as provided by the Security Council or by the Committee with regard to Annexes I, III and VI. 2. Annexes I, II, III, IV and VI shall also contain, where available, the information necessary to identify the persons or entities concerned, as provided by the Security Council or by the Committee with regard to Annexes I, III and VI. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Annexes I, III and VI shall also include the date of designation by the Security Council or by the Committee. Article 16 In order to maximise the impact of the measures laid down in this Decision, the Union shall encourage third States to adopt similar restrictive measures. Article 17 1. This Decision shall be reviewed, amended or repealed as appropriate, in particular in the light of relevant decisions by the Security Council. 2. The measures referred to in Articles 8(2) and 9(2) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred to in Article 12(2), that the conditions for their application are no longer met. Article 18 Decision 2011/137/CFSP is repealed. Article 19 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 53). (2) Council Decision (CFSP) 2015/818 of 26 May 2015 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (OJ L 129, 27.5.2015, p. 13). ANNEX I LIST OF PERSONS REFERRED TO IN ARTICLE 8(1) 1. Name: ABDULQADER MOHAMMED AL-BAGHDADI Title: Dr Designation: Head of the Liaison Office of the Revolutionary Committees DOB:1 Jul. 1950POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B010574 National identification no: na Address: Tunisia (Believed status/location: jail in Tunisia.) Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Believed status/location: deceased. Al-Baghdadi was listed on 26 February 2011 pursuant to paragraph 15 of resolution 1970 as Head of the Liaison Office of the Revolutionary Committees. Additional information Revolutionary Committees involved in violence against demonstrators. 2. Name: ABDULQADER YUSEF DIBRI Title: na Designation: Head of Muammar Qadhafi's personal security DOB: 1946 POB: Houn, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Dibri was listed on 26 February 2011 pursuant to paragraph 15 of resolution 1970 as Head of Muammar Qadhafi's personal security. Additional information Responsibility for regime security. History of directing violence against dissidents. 3. Name: SAYYID MOHAMMED QADHAF AL-DAM Title: na Designation: na DOB: 1948 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Qadhaf Al-dam was listed on 26 February 2011 pursuant to paragraph 15 of resolution 1970 as Cousin of Muammar Qadhafi. Additional information In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. 4. Name: QUREN SALIH QUREN AL QADHAFI Title: na Designation: Libyan Ambassador to Chad DOB: na POB: na Good quality a.k.a.: Akrin Saleh Akrin () Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Egypt Listed on:17 Mar. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Al Qadhafi was listed on 17 March 2011 pursuant to paragraph 15 of resolution 1970 as Libyan Ambassador to Chad. Additional information Has left Chad for Sabha. Involved directly in recruiting and coordinating mercenaries for the regime. 5. Name: AMID HUSAIN AL KUNI Title: Colonel Designation: Governor of Ghat (South Libya) DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: South Libya) Listed on:17 Mar. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Additional information Directly involved in recruiting mercenaries. 6. Name: ABU ZAYD UMAR DORDA Title: na Designation: a) Position: Director, External Security Organisation. b) Head of external intelligence agency. DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Regime loyalist. Head of external intelligence agency. 7. Name: ABU BAKR YUNIS JABIR Title: Major General Designation: Position: Defence Minister. DOB: 1952 POB: Jalo, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Overall responsibility for actions of armed forces. 8. Name: MATUQ MOHAMMED MATUQ Title: na Designation: Position: Secretary for Utilities DOB: 1956 POB: Khoms, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: unknown, believed captured. Additional information Senior member of regime. Involvement with the Revolutionary Committees. Past history of involvement in suppression of dissent and violence. 9. Name: AISHA MUAMMAR MUHAMMED ABU MINYAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: Aisha Muhammed Abdul Salam (Passport number: 215215) Low quality a.k.a.: na Nationality: na Passport no: 428720 National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Travelled in violation of paragraph 15 of resolution 1970, as described by the Panel of Experts on Libya in its 2013 Interim Report. 10. Name: HANNIBAL MUAMMAR QADHAFI Title: na Designation: na DOB:20 Sep. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B/002210 National identification no: na Address: Algeria (Believed status/location: Algeria) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 11. Name: KHAMIS MUAMMAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 12. Name: MOHAMMED MUAMMAR QADHAFI Title: na Designation: na DOB: 1970 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 13. Name: MUAMMAR MOHAMMED ABU MINYAR QADHAFI Title: na Designation: Leader of the Revolution, Supreme Commander of Armed Forces DOB: 1942 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Responsibility for ordering repression of demonstrations, human rights abuses. 14. Name: MUTASSIM QADHAFI Title: na Designation: National Security Adviser DOB: 1976 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 15. Name: SAADI QADHAFI Title: na Designation: Commander Special Forces DOB: a)27 May 1973b)1 Jan. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: a) 014797 b) 524521 National identification no: na Address: Libya (in custody) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 16. Name: SAIF AL-ARAB QADHAFI Title: na Designation: na DOB: 1982 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 17. Name: SAIF AL-ISLAM QADHAFI Title: na Designation: Director, Qadhafi Foundation DOB:25 Jun. 1972POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B014995 National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. 18. Name: ABDULLAH AL-SENUSSI Title: Colonel Designation: Director Military Intelligence DOB: 1949 POB: Sudan Good quality a.k.a.: a) Abdoullah Ould Ahmed (Passport number: B0515260; DOB: 1948; POB: Anefif (Kidal), Mali; Date of issue: 10 Jan 2012; Place of issue: Bamako, Mali; Date of expiration: 10 Jan 2017.) b) Abdoullah Ould Ahmed (Mali ID Number 073/SPICRE; POB: Anefif, Mali; Date of issue: 6 Dec 2011; Place of issue: Essouck, Mali) Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar Qadhafi. 19. Name: SAFIA FARKASH AL-BARASSI Title: na Designation: na DOB: Approximately 1952 POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 Jan. 1953 (Oman passport no. 03825239) Low quality a.k.a.: na Nationality: na Passport no: 03825239 National identification no: na Address: Sultanate of Oman Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. 20. Name: ABDELHAFIZ ZLITNI Title: na Designation: a) Minister for Planning and Finance in Colonel Qadhafi's Government. b) Secretary of the General People's Committee for Finance and Planning c) Temporary head of the Central Bank of Libya DOB: 1935 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Involved in violence against demonstrators. Secretary of the General People's Committee for Finance and Planning. Zlitni is currently acting as temporary head of the Central Bank of Libya. He was previously National Oil Corporation Chairman. Our information suggests that he is currently engaged in trying to raise funds for the regime to replenish Central Bank reserves already spent on sustaining the current military campaign. ANNEX II LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 8(2) A. Persons Name Identifying information Reasons Date of listing 1. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar Qadhafi. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 2. ABU SHAARIYA Position: Deputy Head, External Security Organisation Brother-in-law of Muammar Qadhafi. Prominent member of the Qadhafi regime and as such closely associated with the former regime of Muammar Qadhafi. 28.2.2011 3. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Believed status: assassinated in Egypt, Aug 2014 Revolutionary Committees involved in violence against demonstrators. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 4. ALSHARGAWI, Bashir Saleh Bashir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of Muammar Qadhafi. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 5. TOHAMI, General Khaled Date of birth: 1946 Place of birth: Genzur Former director of Internal Security Office. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 6. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Former director of intelligence in External Security Office. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 7. EL-KASSIM ZOUAI, Mohamed Abou Former Secretary General of the General People's Congress. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 8. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 9. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 10. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 11. AL-GAOUD, Abdelmajid Date of birth: 1943 Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 12. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 13. FAKHIRI, Abdelkebir Mohamad Date of birth: 4 May 1963 Passport number: B/014965 (expired end 2013) Minister for Education, Higher Education and Research in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 14. MANSOUR, Abdallah Date of birth: 8.7.1954 Passport number: B/014924 (expired end 2013) Former close collaborator of Colonel Qadhafi, former senior role in security services and director of radio and television. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 15. Colonel Taher Juwadi Position: Fourth in Revolutionary Guard chain of command Colonel. Key Member of the Qadhafi regime. As such, closely associated with the former regime of Muammar Qadhafi. 23.5.2011 ANNEX III LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 9(1) A. Individuals 6. Name: ABU ZAYD UMAR DORDA Title: na Designation: a) Position: Director, External Security Organisation. b) Head of external intelligence agency. DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Regime loyalist. Head of external intelligence agency. 7. Name: ABU BAKR YUNIS JABIR Title: Major General Designation: Position: Defence Minister. DOB: 1952 POB: Jalo, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Overall responsibility for actions of armed forces. 8. Name: MATUQ MOHAMMED MATUQ Title: na Designation: Position: Secretary for Utilities DOB: 1956 POB: Khoms, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: unknown, believed captured. Additional information Senior member of regime. Involvement with the Revolutionary Committees. Past history of involvement in suppression of dissent and violence. 9. Name: AISHA MUAMMAR MUHAMMED ABU MINYAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: Aisha Muhammed Abdul Salam (Passport number: 215215) Low quality a.k.a.: na Nationality: na Passport no: 428720 National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Travelled in violation of paragraph 15 of resolution 1970, as described by the Panel of Experts on Libya in its 2013 Interim Report. 10. Name: HANNIBAL MUAMMAR QADHAFI Title: na Designation: na DOB:20 Sep. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B/002210 National identification no: na Address: Algeria (Believed status/location: Algeria) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 11. Name: KHAMIS MUAMMAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 12. Name: MOHAMMED MUAMMAR QADHAFI Title: na Designation: na DOB: 1970 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 13. Name: MUAMMAR MOHAMMED ABU MINYAR QADHAFI Title: na Designation: Leader of the Revolution, Supreme Commander of Armed Forces DOB: 1942 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Responsibility for ordering repression of demonstrations, human rights abuses. 14. Name: MUTASSIM QADHAFI Title: na Designation: National Security Adviser DOB: 1976 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 15. Name: SAADI QADHAFI Title: na Designation: Commander Special Forces DOB: a)27 May 1973b)1 Jan. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: a) 014797 b) 524521 National identification no: na Address: Libya (in custody) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 16. Name: SAIF AL-ARAB QADHAFI Title: na Designation: na DOB: 1982 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 17. Name: SAIF AL-ISLAM QADHAFI Title: na Designation: Director, Qadhafi Foundation DOB:25 Jun. 1972POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B014995 National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. 18. Name: ABDULLAH AL-SENUSSI Title: Colonel Designation: Director Military Intelligence DOB: 1949 POB: Sudan Good quality a.k.a.: a) Abdoullah Ould Ahmed (Passport number: B0515260; DOB: 1948; POB: Anefif (Kidal), Mali; Date of issue: 10 Jan 2012; Place of issue: Bamako, Mali; Date of expiration: 10 Jan 2017.) b) Abdoullah Ould Ahmed (Mali ID Number 073/SPICRE; POB: Anefif, Mali; Date of issue: 6 Dec 2011; Place of issue: Essouck, Mali) Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar Qadhafi. 19. Name: SAFIA FARKASH AL-BARASSI Title: na Designation: na DOB: Approximately 1952 POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 Jan. 1953 (Oman passport no. 03825239) Low quality a.k.a.: na Nationality: na Passport no: 03825239 National identification no: na Address: Sultanate of Oman Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. 20. Name: ABDELHAFIZ ZLITNI Title: na Designation: a) Minister for Planning and Finance in Colonel Qadhafi's Government. b) Secretary of the General People's Committee for Finance and Planning c) Temporary head of the Central Bank of Libya DOB: 1935 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Involved in violence against demonstrators. Secretary of the General People's Committee for Finance and Planning. Zlitni is currently acting as temporary head of the Central Bank of Libya. He was previously National Oil Corporation Chairman. Our information suggests that he is currently engaged in trying to raise funds for the regime to replenish Central Bank reserves already spent on sustaining the current military campaign. ANNEX IV LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 9(2) A. Persons Name Identifying information Reasons Date of listing 1. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar Qadhafi. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 2. ABU SHAARIYA Position: Deputy Head, External Security Organisation Brother-in-law of Muammar Qadhafi. Prominent member of the Qadhafi regime and as such closely associated with the former regime of Muammar Qadhafi. 28.2.2011 3. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Believed status: assassinated in Egypt, Aug 2014 Revolutionary Committees involved in violence against demonstrators. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 4. ALSHARGAWI, Bashir Saleh Bashir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of Muammar Qadhafi. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 5. TOHAMI, General Khaled Date of birth: 1946 Place of birth: Genzur Former director of Internal Security Office. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 6. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Former director of intelligence in External Security Office. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 7. EL-KASSIM ZOUAI, Mohamed Abou Former Secretary General of the General People's Congress. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 8. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 9. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 10. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 11. AL-GAOUD, Abdelmajid Date of birth: 1943 Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 12. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 13. FAKHIRI, Abdelkebir Mohamad Date of birth: 4 May 1963 Passport number: B/014965 (expired end 2013) Minister for Education, Higher Education and Research in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 14. MANSOUR, Abdallah Date of birth: 8.7.1954 Passport number: B/014924 (expired end 2013) Former close collaborator of Colonel Qadhafi, former senior role in security services and director of radio and television. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 15. Colonel Taher Juwadi Position: Fourth in Revolutionary Guard chain of command Colonel. Key Member of the Qadhafi regime. As such, closely associated with the former regime of Muammar Qadhafi. 23.5.2011 16. AL-BAGHDADI, Dr Abdulqader Mohammed Head of the Liaison Office of the Revolutionary Committees. Revolutionary Committees involved in violence against demonstrators. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 17. DIBRI, Abdulqader Yusef Position: Head of Muammar Qadhafi's personal security Date of Birth: 1946 Place of Birth: Houn, Libya Responsibility for regime security. History of directing violence against dissidents. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 18. QADHAF AL-DAM, Sayyid Mohammed Date of Birth: 1948 Place of Birth: Sirte, Libya Cousin of Muammar Qadhafi. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 19. AL QADHAFI, Quren Salih Quren Former Libyan Ambassador to Chad. Has left Chad for Sabha. Involved directly in recruiting and coordinating mercenaries for the regime. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 20. AL KUNI, Colonel Amid Husain Believed status/location: South Libya Former Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 B. Entities Name Identifying information Reasons Date of listing 1. Libyan Arab African Investment Company  LAAICO (a.k.a. LAICO) Site: http://www.laaico.com Company established in 1981, 76351 Janzour-Libya. 81370 Tripoli-Libya Tel: 00 218 (21) 4890146  4890586  4892613 Fax: 00 218 (21) 4893800  4891867 email: info@laaico.com Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 2. Gaddafi International Charity and Development Foundation Contact details of administration: Hay Alandalus  Jian St.  Tripoli  PoBox: 1101  LIBYA Telephone: (+218) 214778301  Fax: (+218) 214778766; email: info@gicdf.org Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 3. Waatassimou Foundation Based in Tripoli. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 4. Libyan Jamahirya Broadcasting Corporation Contact details: tel: 00 218 21 444 59 26; 00 21 444 59 00; fax: 00 218 21 340 21 07 http://www.ljbc.net; email: info@ljbc.net Closely associated with the former regime of Muammar Qadhafi. Involved in public incitement to hatred and violence through participation in disinformation campaigns concerning violence against demonstrators. 21.3.2011 5. Revolutionary Guard Corps Closely associated with the former regime of Muammar Qadhafi. Involved in violence against demonstrators. 21.3.2011 6. Libyan Agricultural Bank (a.k.a. Agricultural Bank; a.k.a. Al Masraf Al Zirae Agricultural Bank; a.k.a. Al Masraf Al Zirae; a.k.a. Libyan Agricultural Bank) El Ghayran Area, Ganzor El Sharqya, P.O. Box 1100, Tripoli, Libya; Al Jumhouria Street, East Junzour, Al Gheran, Tripoli, Libya; Email Address agbank@agribankly.org; SWIFT/BIC AGRULYLT (Libya); Tel No. (218)214870586; Tel No. (218) 214870714; Tel No. (218) 214870745; Tel No. (218) 213338366; Tel No. (218) 213331533; Tel No. (218) 213333541; Tel No. (218) 213333544; Tel No. (218) 213333543; Tel No. (218) 213333542; Fax No. (218) 214870747; Fax No. (218) 214870767; Fax No. (218) 214870777; Fax No. (218) 213330927; Fax No. (218) 213333545 Libyan subsidiary of the Central Bank of Libya. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 7. Al-Inma Holding Co. for Services Investments Libyan subsidiary of the Economic & Social Development Fund Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 8. Al-Inma Holding Co. For Industrial Investments Libyan subsidiary of the Economic & Social Development Fund Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 9. Al-Inma Holding Company for Tourism Investment Hasan al-Mashay Street (off al- Zawiyah Street) Tel No.: (218) 213345187 Fax: +218.21.334.5188 e-mail: info@ethic.ly Libyan subsidiary of the Economic & Social Development Fund Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 10. Al-Inma Holding Co. for Construction and Real Estate Developments Libyan subsidiary of the Economic & Social Development Fund Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 11. LAP Green Networks (a.k.a. Lap GreenN, LAP Green Holding Company) 9th Floor, Ebene Tower, 52, Cybercity, Ebene, Mauritius Libyan subsidiary of the Libyan Africa Investment Portfolio. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 12. Sabtina Ltd 530-532 Elder Gate, Elder House, Milton Keynes, UK Other info: Reg no 01794877 (UK) UK-incorporated subsidiary of the Libyan Investment Authority. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 13. Ashton Global Investments Limited Woodbourne Hall, PO Box 3162, Road Town, Tortola, British Virgin Islands Other Info: Reg no 1510484 (BVI) BVI-incorporated subsidiary of the Libyan Investment Authority. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 14. Capitana Seas Limited BVI -incorporated entity owned by Saadi Qadhafi Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 15. Kinloss Property Limited Woodbourne Hall, PO Box 3162, Road Town, Tortola, British Virgin Islands Other Info: Reg no 1534407 (BVI) BVI -incorporated subsidiary of the Libyan Investment Authority. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 16. Baroque Investments Limited c/o ILS Fiduciaries (IOM) Ltd, First Floor, Millennium House, Victoria Road, Douglas, Isle of Man Other info: Reg no 59058C (IOM) IOM-incorporated subsidiary of the Libyan Investment Authority. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 ANNEX V LIST OF VESSELS REFERRED TO IN ARTICLE 6(1) AND ARTICLE 7(1), (2), (3) AND (5) ¦ ANNEX VI LIST OF ENTITIES REFERRED TO IN ARTICLE 9(3) 1. Name: LIBYAN INVESTMENT AUTHORITY A.k.a.: Libyan Foreign Investment Company (LFIC) F.k.a.: na Address:1 Fateh Tower Office, No 99 22nd Floor, Borgaida Street, Tripoli, 1103, LibyaListed on:17 Mar. 2011Other Information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. Additional information Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. 2. Name: LIBYAN AFRICA INVESTMENT PORTFOLIO A.k.a.: na F.k.a.: na Address:Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, LibyaListed on:17 Mar. 2011Other Information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. Additional information Under control of Muammar Qadhafi and his family, and potential source of funding for his regime.